Exhibit 10.2

 

AGREEMENT AMONG LENDERS AND AGENT

 

This Agreement Among Lenders and Agent, dated as of December 20, 2007, is made
by and among iStar Financial Inc., a Maryland corporation (“iStar”), Behringer
Harvard RI Lender, LLC, a Delaware limited liability company (“Behringer”), and
CSSF Master Fund, LP, a Texas limited partnership (“CSSF”).

 

W I T N E S S E T H:

 

WHEREAS, iStar, as holder of Tranche A-1, Behringer, as holder of Tranche B, and
CSSF, as holder of portion of Tranche A-2 (collectively, “Initial Lenders”) are,
respectively, each a ‘Lender’ under that certain loan in the aggregate amount of
up to $60,000,000.00 to Royal Island Bahamas Ltd., a Bahamian company, RIBL US
Borrower LLC, a Delaware limited liability company and Royal Island Golf Club
Bahamas Ltd., a Bahamian company (collectively, “Initial Borrowers”), pursuant
to that certain Credit Agreement of even date herewith (the “Credit Agreement”)
by and between Initial Lenders and Initial Borrowers;

 

WHEREAS, the loan is made in three ‘tranches’, identified in the Credit
Agreement as “Tranche A-1”, “Tranche
A-2” and “Tranche B” and the Initial Lenders desire to agree that the tranches
will have a priority of payment as between the Lenders as is herein provided;

 

WHEREAS, iStar, in its capacity as the Agent under the Credit Agreement, and the
Lenders further desire to agree to and to evidence certain other understandings
between them relating the loan;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto mutually agree as follows:

 


1.       DEFINITIONS; CONFLICTS.  ALL CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN THE CREDIT
AGREEMENT.  REFERENCES TO A “SECTION” OR THE “RECITALS” ARE, UNLESS OTHERWISE
SPECIFIED, TO A SECTION OR THE RECITALS OF THIS AGREEMENT.  WHENEVER USED IN
THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH
BELOW UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


 

“Agreement” shall mean this Agreement Among Lenders and Agent, the exhibits and
schedules hereto and all amendments hereof and supplements hereto.

 

“Balloon Payment” shall mean, with respect to the Mortgage Loan, the payment of
principal due on its stated maturity date.

 

“Borrower Related Parties” shall have the meaning assigned such term in
Section 10.

 

“Collection Account” shall mean with respect to each Note, the account in which
amounts are segregated (by ledger entries or otherwise) and held for the benefit
of the related Holder.

 

--------------------------------------------------------------------------------


 

“Credit Agreement” shall have the meaning given in the Recitals hereto.

 

“Cut-Off Date” shall have the meaning assigned to such term in Section 10(a).

 

“Event of Default” shall mean an “Event of Default” as defined in the Credit
Agreement.

 

“Loan Fees” shall mean and refer to, as applicable, the Origination Fees,
Non-Use Fees, Exit Fees and Extension Fees as such terms are defined under the
Credit Agreement.

 

“Prepayment” shall mean any payment of principal made by the Borrower with
respect to the Loan which is received in advance of its scheduled Maturity Date,
whether made by reason of a casualty or condemnation, due to the acceleration of
the maturity of the Loan or otherwise.

 

“Purchase Option Trigger” shall mean and refer to the occurrence of any of the
following:  (a) an Event of Default, or (b) any date on or after the date which
is six (6) months following the date hereof, without regard to whether any
default or Event of Default has occurred.

 

“Remittance Date” shall have the meaning assigned to such term in Section 4.

 

“Repurchase Date” shall have the meaning assigned such term in Section 5.

 

“Tranche A Loans” shall mean and refer to, collectively, the interest of the
Tranche A-1 Holder and the Tranche A-2 Holder in the Loan.

 


“TRANCHE A-1 PURCHASE PRICE” SHALL MEAN THE SUM OF THE FOLLOWING, WITHOUT
DUPLICATION (A) THE TRANCHE A-1 PRINCIPAL BALANCE (AS OF THE DATE OF PURCHASE),
(B) ACCRUED AND UNPAID INTEREST ON THE TRANCHE A-1 PRINCIPAL BALANCE, UP TO (BUT
EXCLUDING) THE DATE OF PURCHASE, PROVIDED PAYMENT IS MADE IN GOOD FUNDS BY
2:00 P.M. NEW YORK LOCAL TIME AND (C) EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE EXIT FEE APPLICABLE TO TRANCHE A-1.


 

“Tranche A-2 Purchase Price” shall mean the sum of the following, without
duplication (a) the Tranche A-2 Principal Balance (each as of the date of
purchase), (b) accrued and unpaid interest on the Tranche A-2 Principal Balance,
up to (but excluding) the date of purchase, provided payment is made in good
funds by 2:00 p.m. New York local time, and (c) except as otherwise provided in
this Agreement, the Exit Fee applicable to Tranche A-2.

 

“Tranche A-1 Holder” shall mean the initial holder(s) of the Note evidencing
Tranche A-1 or any subsequent holder of Tranche A-1.

 

“Tranche A-2 Holder” shall mean the initial holder(s) of the Note evidencing
Tranche A-2 or any subsequent holder of Tranche A-2.

 

“Tranche B Holder” shall mean the initial holder(s) of the Note evidencing
Tranche B or any subsequent holder of Tranche B.

 

2

--------------------------------------------------------------------------------


 

“Tranche A-1 Principal Balance” shall mean, at any time of determination, the
initial Tranche A-1 Principal Balance as set forth in the Mortgage Loan
Schedule, less any payments of principal thereon received by the Tranche A-1
Holder and any reductions in such amount pursuant to Section 3.

 

“Tranche A-2 Principal Balance” shall mean at any time of determination, the
initial Tranche A-2 Principal Balance as set forth in the Mortgage Loan
Schedule, less any payments of principal thereon received by the Tranche A-2
Holder and any reductions in such amount pursuant to Section 3.

 

“Tranche B Holder Repurchase Notice” shall have the meaning assigned such term
in Section 5.

 

“Tranche B Principal Balance” shall mean at any time of determination, the
initial Tranche B Principal Balance as set forth in the Mortgage Loan Schedule,
less any payments of principal thereon received by the Tranche B Holder and any
reductions in such amount pursuant to Section 3.

 


2.       LOAN FEES.  EACH OF THE LOAN FEES PROVIDED FOR PURSUANT TO THE CREDIT
AGREEMENT SHALL BE PAYABLE TO THE LENDERS, PARI PASSU IN ACCORDANCE WITH EACH
LENDER’S PRO RATA SHARE.  AGENT SHALL DELIVER (OR CAUSE TO BE DELIVERED) TO THE
LENDERS, UNLESS OTHERWISE AGREED IN WRITING BY THE LENDERS, ALL LOAN FEES
RECEIVED PURSUANT TO THE CREDIT AGREEMENT, WITHIN ONE (1) BUSINESS DAY FOLLOWING
RECEIPT THEREOF.


 


3.       PAYMENTS TO THE LENDERS.  (A) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ALL
AMOUNTS TENDERED BY THE BORROWER OR OTHERWISE AVAILABLE FOR PAYMENT ON THE LOAN,
SHALL BE DISTRIBUTED BY THE AGENT TO (I) FIRST, THE AGENT, TO PAY FOR THE
ADMINISTRATIVE FEE, IF ANY, THEN DUE AND PAYABLE, (II) SECOND, COSTS AND
EXPENSES REQUIRED TO BE PAID TO THE AGENT PURSUANT TO SECTION 9.2A OF THE CREDIT
AGREEMENT, (III) THIRD, COSTS AND EXPENSES REQUIRED TO BE PAID TO THE LENDERS
PURSUANT TO SECTION 9.2A OF THE CREDIT AGREEMENT, PARI PASSU IN ACCORDANCE WITH
EACH LENDER’S PRO RATA SHARE, AND (IV) FOURTH, TO THE LENDERS PARI PASSU IN
ACCORDANCE WITH EACH LENDER’S PRO RATA SHARE, IN PAYMENT OF ANY LOAN FEES THEN
DUE AND PAYABLE, IF ANY, AND (V) FIFTH, TO THE LENDERS PARI PASSU IN ACCORDANCE
WITH EACH LENDER’S PRO RATA SHARE, FOR APPLICATION FIRST TO INTEREST ACCRUED AND
UNPAID AND THEN TO ANY SCHEDULED PRINCIPAL PAYMENT (INCLUDING BALLOON PAYMENTS)
ON THE LOAN AND ANY PREPAYMENT ON THE LOAN, PROVIDED HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING PROVISION OF THIS 3(A)(IV), WITH RESPECT TO NET
CASH FROM PROJECT SALES RECEIVED FOR RELEASE PARCELS DURING THE EXTENSION PERIOD
(BUT NOT AS TO ANY SUCH AMOUNTS RECEIVED PRIOR TO THE COMMENCEMENT OF THE
EXTENSION PERIOD), SUCH FUNDS SHALL BE PAID IN THE FOLLOWING PRIORITY:
(1) FIRST, TO THE TRANCHE A-1 HOLDER, TO BE APPLIED IN REDUCTION OF THE TRANCHE
A-1 PRINCIPAL BALANCE UNTIL SUCH BALANCE IS ZERO, (2) SECOND, TO THE TRANCHE A-2
HOLDER, TO BE APPLIED IN REDUCTION OF THE TRANCHE A-2 PRINCIPAL BALANCE UNTIL
SUCH BALANCE IS ZERO, AND (3) THIRD, TO THE TRANCHE B HOLDER, TO BE APPLIED IN
REDUCTION OF THE TRANCHE B PRINCIPAL BALANCE UNTIL SUCH BALANCE IS ZERO;


 


(B) EXCEPT AS OTHERWISE PROVIDED HEREIN, FOLLOWING THE OCCURRENCE, AND DURING
THE CONTINUANCE OF, AN EVENT OF DEFAULT, ALL AMOUNTS TENDERED BY THE BORROWER OR
OTHERWISE AVAILABLE FOR PAYMENT ON THE LOAN SHALL BE DISTRIBUTED BY THE AGENT IN
THE FOLLOWING ORDER OF PRIORITY:


 


3

--------------------------------------------------------------------------------


 

(I)            FIRST, TO THE AGENT, TO PAY FOR THE ADMINISTRATIVE FEE, IF ANY,
THEN DUE AND PAYABLE,

 

(II)           SECOND, COSTS AND EXPENSES REQUIRED TO BE PAID TO THE AGENT
PURSUANT TO SECTION 9.2A OF THE CREDIT AGREEMENT;

 

(III)          THIRD, COSTS AND EXPENSES REQUIRED TO BE PAID TO THE LENDERS
PURSUANT TO SECTION 9.2A OF THE CREDIT AGREEMENT PARI PASSU IN ACCORDANCE WITH
EACH LENDER’S PRO RATA SHARE;

 

(IV)          FOURTH, TO THE TRANCHE A-1 HOLDER, IN AN AMOUNT EQUAL TO THE
ACCRUED AND UNPAID INTEREST (AT THE NON-DEFAULT RATE) ON THE TRANCHE A-1
PRINCIPAL BALANCE;

 

(V)           FIFTH, TO THE TRANCHE A-2 HOLDER, IN AN AMOUNT EQUAL TO THE
ACCRUED AND UNPAID INTEREST (AT THE NON-DEFAULT RATE) ON THE TRANCHE A-2
PRINCIPAL BALANCE;

 

(VI)          SIXTH, TO THE TRANCHE B HOLDER, IN AN AMOUNT EQUAL TO THE ACCRUED
AND UNPAID INTEREST (AT THE NON-DEFAULT RATE) ON THE TRANCHE B PRINCIPAL
BALANCE;

 

(VII)         SEVENTH, TO THE TRANCHE A-1 HOLDER, IN AN AMOUNT EQUAL TO ANY
SCHEDULED PRINCIPAL PAYMENT (INCLUDING BALLOON PAYMENTS) ON THE LOAN AND ANY
PREPAYMENT ON THE LOAN, IN EACH CASE TO BE APPLIED IN REDUCTION OF THE TRANCHE
A-1 PRINCIPAL BALANCE UNTIL SUCH BALANCE IS ZERO;

 

(VIII)        EIGHTH, TO THE TRANCHE A-2 HOLDER, IN AN AMOUNT EQUAL TO ANY
SCHEDULED PRINCIPAL PAYMENT (INCLUDING BALLOON PAYMENTS) ON THE LOAN AND ANY
PREPAYMENT ON THE LOAN, IN EACH CASE TO BE APPLIED IN REDUCTION OF THE TRANCHE
A-2 PRINCIPAL BALANCE UNTIL SUCH BALANCE IS ZERO;

 

(IX)           NINTH, TO THE TRANCHE B HOLDER, IN AN AMOUNT EQUAL TO ANY
SCHEDULED PRINCIPAL PAYMENT (INCLUDING BALLOON PAYMENTS) ON THE LOAN AND ANY
PREPAYMENT ON THE LOAN, IN EACH CASE TO BE APPLIED IN REDUCTION OF THE TRANCHE B
PRINCIPAL BALANCE UNTIL SUCH BALANCE IS ZERO;

 

(X)            TENTH, TO THE PAYMENT OF LOAN FEES, TO THE PAYMENT OF INTEREST
ACCRUED AND UNPAID ON THE LOAN, IF ANY, AT THE DEFAULT RATE, AND, IF ANY EXCESS
AMOUNT IS PAID BY THE BORROWER, AND NOT OTHERWISE APPLIED IN ACCORDANCE WITH THE
FOREGOING CLAUSES (I) THROUGH (X) OF THIS SECTION 4, IN EACH CASE TO BE PAID TO
THE LENDERS, PARI PASSU BASED ON THEIR RESPECTIVE INITIAL PRO RATA SHARE.

 

(C)           NOTWITHSTANDING ANY PROVISION OF THIS SECTION 4, ANY OTHER
PROVISION HEREIN, OR IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENTS TO THE
CONTRARY, FUNDS PAYABLE OR PAID PURSUANT TO THE RECOURSE GUARANTY SHALL BE PAID
TO, AND ONLY TO, BEHRINGER AND NEITHER AGENT NOR ANY OTHER LENDER SHALL HAVE ANY
ENTITLEMENT THERETO.  FURTHER AND WITHOUT LIMITATION TO THE FOREGOING, NONE OF
BEHRINGER’S OTHER RIGHTS, WHETHER TO PAYMENT OR OTHERWISE, HEREUNDER OR UNDER
THE CREDIT AGREEMENT OR OTHERWISE, SHALL BE AFFECTED BY THE PAYMENT TO AND/OR
RECEIPT OF ANY AMOUNTS PURSUANT TO THE RECOURSE GUARANTY.

 

4

--------------------------------------------------------------------------------



 


4.       COLLECTION ACCOUNTS; PAYMENT PROCEDURE.  (A) PURSUANT TO THE TERMS OF
THIS AGREEMENT AND THE CREDIT AGREEMENT, THE AGENT SHALL ESTABLISH AND MAINTAIN
THE COLLECTION ACCOUNT OR COLLECTION ACCOUNTS, AS APPLICABLE.  EACH OF THE
LENDERS HEREBY DIRECTS THE AGENT, IN ACCORDANCE WITH THE PRIORITIES SET FORTH IN
SECTION 4, AND SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE CREDIT AGREEMENT,
TO DEPOSIT OR CREDIT INTO THE APPLICABLE COLLECTION ACCOUNT ALL PAYMENTS
RECEIVED WITH RESPECT TO THE LOAN AND TO REMIT FROM THE APPLICABLE COLLECTION
ACCOUNT FOR DEPOSIT OR CREDIT WITHIN ONE BUSINESS DAY AFTER RECEIPT OF SUCH
FUNDS (THE “REMITTANCE DATE”) ALL PAYMENTS RECEIVED WITH RESPECT TO THE LOAN AND
ALLOCABLE TO THE LENDERS, BY WIRE TRANSFER TO ACCOUNTS MAINTAINED BY EACH LENDER
AND DESIGNATED TO THE AGENT IN WRITING.  AMOUNTS ON DEPOSIT IN THE COLLECTION
ACCOUNT SHALL BE APPLIED AT THE TIMES AND FOR THE PURPOSES SPECIFIED IN THIS
AGREEMENT AND THE CREDIT AGREEMENT.  EACH LENDER AGREES THAT IF AT ANY TIME IT
SHALL RECEIVE FROM ANY SOURCES WHATSOEVER ANY PAYMENT ON ACCOUNT OF THE LOAN IN
EXCESS OF ITS DISTRIBUTABLE SHARE THEREOF, IT WILL PROMPTLY REMIT SUCH EXCESS TO
THE AGENT.  THE OBLIGATIONS OF EACH LENDER UNDER THIS SECTION 7 CONSTITUTE
ABSOLUTE, UNCONDITIONAL AND CONTINUING OBLIGATIONS.


 


5.       PURCHASE OF TRANCHE A-1 BY TRANCHE B HOLDER.  (A) IF A PURCHASE OPTION
TRIGGER HAS OCCURRED, THE TRANCHE B HOLDER SHALL HAVE THE RIGHT, IN ITS SOLE
DISCRETION, BY WRITTEN NOTICE TO THE AGENT (A “TRANCHE B HOLDER REPURCHASE
NOTICE”), AT ANY TIME AFTER THE OCCURRENCE OF A PURCHASE OPTION TRIGGER AND
PRIOR TO THE EARLIEST TO OCCUR OF (A) THE CURE OF THE EVENT OF DEFAULT WHICH
GAVE RISE TO THE PURCHASE OPTION TRIGGER, OR (B) THE CONSUMMATION OF A
FORECLOSURE SALE, SALE BY POWER OF SALE OR DELIVERY OF A DEED IN LIEU OF
FORECLOSURE WITH RESPECT TO THE REAL PROPERTY COLLATERAL (EACH, A “CUT-OFF
DATE”), TO PURCHASE THE TRANCHE A-1 LOAN FOR THE TRANCHE A-1 PURCHASE PRICE BY
DELIVERING A TRANCHE B HOLDER REPURCHASE NOTICE IN ACCORDANCE WITH THIS
PARAGRAPH PRIOR TO A CUT-OFF DATE.  UPON THE TIMELY DELIVERY OF THE TRANCHE B
HOLDER REPURCHASE NOTICE TO THE OTHER LENDERS AS HEREINABOVE DESCRIBED, THE
TRANCHE A-1 HOLDER SHALL SELL ITS INTEREST IN THE LOAN (FREE AND CLEAR OF ANY
PARTICIPATION INTEREST THEREIN) FOR THE TRANCHE A-1 PURCHASE PRICE, ON A DATE
(THE “REPURCHASE DATE”) NOT LESS THAN FIVE (5) BUSINESS DAYS NOR MORE THAN
NINETY (90) DAYS AFTER THE DATE OF THE TRANCHE B HOLDER REPURCHASE NOTICE;
PROVIDED THAT, SUCH REPURCHASE DATE SHALL BE SET FORTH IN THE TRANCHE B HOLDER
REPURCHASE NOTICE.  UNLESS THE TRANCHE B HOLDER’S RIGHT TO PURCHASE THE TRANCHE
A-1 LOAN HAS PREVIOUSLY TERMINATED, UPON DELIVERY OF THE TRANACHE B HOLDER
REPURCHASE NOTICE, THE TRANCHE B HOLDER SHALL HAVE AN OBLIGATION TO PURCHASE THE
TRANCHE A-1 LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE TRANCHE
A-1 PURCHASE PRICE SHALL BE CALCULATED BY THE AGENT THREE (3) BUSINESS DAYS
PRIOR TO THE REPURCHASE DATE (AND SUCH CALCULATION SHALL BE ACCOMPANIED BY
REASONABLY DETAILED BACK-UP DOCUMENTATION EXPLAINING HOW SUCH PRICE WAS
DETERMINED).  AGENT SHALL GIVE NOTICE TO LENDERS OF THE RECEIPT OF ANY TRANCHE B
HOLDER REPURCHASE NOTICE PROMPTLY FOLLOWING DELIVERY OF THE SAME TO AGENT.


 


(B)           THE RIGHT OF TRANCHE B HOLDER TO PURCHASE TRANCHE A-1 PURSUANT TO
THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED TO BE, CONDITIONED UPON OR
SUBJECT TO A PURCHASE OF ALL OR ANY PART OF TRANCHE A-2.


 


6.       PURCHASE OF TRANCHE A-2 BY TRANCHE B HOLDER.  (A) IF A PURCHASE OPTION
TRIGGER HAS OCCURRED, THE TRANCHE B HOLDER SHALL HAVE THE RIGHT, IN ITS SOLE
DISCRETION, BY WRITTEN NOTICE TO THE AGENT (A “TRANCHE B HOLDER REPURCHASE
NOTICE”), AT ANY TIME AFTER THE OCCURRENCE OF A PURCHASE OPTION TRIGGER AND
PRIOR TO THE EARLIEST TO OCCUR OF (A) THE CURE OF THE EVENT OF DEFAULT WHICH
GAVE RISE TO THE PURCHASE OPTION TRIGGER, OR (B) THE CONSUMMATION OF A


 


5

--------------------------------------------------------------------------------



 


FORECLOSURE SALE, SALE BY POWER OF SALE OR DELIVERY OF A DEED IN LIEU OF
FORECLOSURE WITH RESPECT TO THE REAL PROPERTY COLLATERAL (EACH, A “CUT-OFF
DATE”), TO PURCHASE THE TRANCHE A-2 LOAN FOR THE TRANCHE A-2 PURCHASE PRICE BY
DELIVERING A TRANCHE B HOLDER REPURCHASE NOTICE IN ACCORDANCE WITH THIS
PARAGRAPH PRIOR TO A CUT-OFF DATE.  UPON THE TIMELY DELIVERY OF THE TRANCHE B
HOLDER REPURCHASE NOTICE TO THE OTHER LENDERS AS HEREINABOVE DESCRIBED, THE
TRANCHE A-2 HOLDER SHALL SELL ITS INTEREST IN THE LOAN (FREE AND CLEAR OF ANY
PARTICIPATION INTEREST THEREIN) FOR THE TRANCHE A-2 PURCHASE PRICE, ON A DATE
(THE “REPURCHASE DATE”) NOT LESS THAN FIVE (5) BUSINESS DAYS NOR MORE THAN
NINETY (90) DAYS AFTER THE DATE OF THE TRANCHE B HOLDER REPURCHASE NOTICE;
PROVIDED THAT, SUCH REPURCHASE DATE SHALL BE SET FORTH IN THE TRANCHE B HOLDER
REPURCHASE NOTICE.  UNLESS THE TRANCHE B HOLDER’S RIGHT TO PURCHASE THE TRANCHE
A-2 LOAN HAS PREVIOUSLY TERMINATED, UPON DELIVERY OF THE TRANACHE B HOLDER
REPURCHASE NOTICE, THE TRANCHE B HOLDER SHALL HAVE AN OBLIGATION TO PURCHASE THE
TRANCHE A-2 LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE TRANCHE
A-2 PURCHASE PRICE SHALL BE CALCULATED BY THE AGENT THREE (3) BUSINESS DAYS
PRIOR TO THE REPURCHASE DATE (AND SUCH CALCULATION SHALL BE ACCOMPANIED BY
REASONABLY DETAILED BACK-UP DOCUMENTATION EXPLAINING HOW SUCH PRICE WAS
DETERMINED).  AGENT SHALL GIVE NOTICE TO LENDERS OF THE RECEIPT OF ANY TRANCHE B
HOLDER REPURCHASE NOTICE PROMPTLY FOLLOWING DELIVERY OF THE SAME TO AGENT.


 


(B)           NOTWITHSTANDING ANY PROVISION HEREIN OR IN THE CREDIT AGREEMENT TO
THE CONTRARY, THE TRANCHE A-2 PURCHASE PRICE SHALL NOT INCLUDE, AND TRANCHE B
HOLDER SHALL NOT BE REQUIRED TO PAY, ALL OR ANY PART OF THE EXIT FEE IN
CONNECTION WITH THE PURCHASE OF TRANCHE A-2.


 


(C)           THE RIGHT OF TRANCHE B HOLDER TO PURCHASE TRANCHE A-2 PURSUANT TO
THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED TO BE, CONDITIONED UPON OR
SUBJECT TO A PURCHASE OF ALL OR ANY PART OF TRANCHE A-1.


 


7.       SPECIAL CIRCUMSTANCES A-1 CONTROL RIGHT.  (A) IN THE EVENT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT BY BORROWER IN ITS OBLIGATION TO REPAY THE
LOAN AT ITS MATURITY OR IF ANY OTHER EVENT OF DEFAULT OCCURS FOR WHICH THE LOAN
IS ACCELERATED PURSUANT TO THE CREDIT AGREEMENT (EACH, A “CONTROL TRIGGER”),
WHICH EVENT OF DEFAULT IS NOT CURED OR WAIVED BY THE AGENT AND/OR LENDERS IN
ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (IT BEING UNDERSTOOD THAT
NOTHING HEREIN SHALL BE DEEMED TO REQUIRE ANY WAIVER OR ACCEPTANCE OF CURE OF
THE SAME), AND IF, WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING ITS RECEIPT OF
WRITTEN NOTICE FROM AGENT OF THE OCCURRENCE OF SUCH CONTROL TRIGGER (WHICH
NOTICE SHALL ALSO STATE THAT THE EVENT OF DEFAULT THEREIN IDENTIFIED IS A
CONTROL TRIGGER FOR PURPOSES OF THIS AGREEMENT) (THE “SPECIAL CIRCUMSTANCES A-1
CONTROL RIGHT EVENT OF DEFAULT NOTICE”), THE TRANCHE B HOLDER SHALL NOT ELECT TO
EXERCISE ITS OPTION TO PURCHASE THE TRANCHE A-1 LOAN PURSUANT TO THE PROVISIONS
OF SECTION 5 HEREINABOVE (A “NEGATIVE PURCHASE ELECTION”), THEN IN SUCH
CIRCUMSTANCE, NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT TO THE
CONTRARY, IN THE EVENT ANY DECISION, APPROVAL OR CONSENT OF THE LENDERS OR
REQUISITE LENDERS REGARDING THE ENFORCEMENT OF THE RIGHTS AND REMEDIES OF THE
LENDERS AGAINST THE BORROWER AND/OR THE COLLATERAL IS REQUIRED OR REQUESTED
PURSUANT TO THE CREDIT AGREEMENT (BUT EXCLUDING FOR THIS PURPOSE ANY DECISION,
APPROVAL OR CONSENT RELATING TO AN AMENDMENT, TERMINATION, FORGIVENESS, WAIVER,
OR ‘WORKOUT’ OF THE LOAN, AS TO WHICH THE PROVISIONS OF THIS SECTION 7 SHALL NOT
APPLY AND AS TO ALL OF WHICH THE TRANCHE B HOLDER HAS AND SHALL RETAIN ALL
CONTROL, RIGHTS, AND REMEDIES NOTWITHSTANDING THE OCCURRENCE OF ANY NEGATIVE
PURCHASE ELECTION), TRANCHE B HOLDER SHALL, AND SHALL BE DEEMED TO, ‘VOTE’ ITS
CONSENT OR DISAPPROVAL IN THE SAME FASHION AS ISTAR (IN ITS CAPACITY AS TRANCHE
A-1 HOLDER) ON


 


6

--------------------------------------------------------------------------------



 


SUCH DECISION; PROVIDED HOWEVER, THE PROVISIONS OF THIS SECTION 7 SHALL NOT AND
ARE NOT INTENDED TO APPLY TO, AND THE REFERENCE HEREIN TO COLLATERAL SHALL NOT
AND SHALL NOT BE DEEMED TO INCLUDE, THE RECOURSE GUARANTY OR ANY DECISION
PERTAINING TO THE RECOURSE GUARANTY OR THE EXERCISE OF ANY RIGHTS OR REMEDIES
THEREUNDER, AS TO ALL OF WHICH THE TRANCHE B HOLDER HAS AND SHALL RETAIN ALL
CONTROL, RIGHTS, AND REMEDIES NOTWITHSTANDING THE OCCURRENCE OF ANY NEGATIVE
PURCHASE ELECTION.  NEITHER THE PROVISIONS OF THIS SECTION 7 NOR THE OCCURRENCE
OF A NEGATIVE PURCHASE ELECTION ARE, OR ARE INTENDED TO, AFFECT, LIMIT OR ALTER
IN ANY MANNER WHATSOEVER THE RIGHTS GRANTED TO THE TRANCHE B HOLDER PURSUANT TO
SECTIONS 5 AND 6 OF THIS AGREEMENT, ALL OF WHICH SHALL NONETHELESS BE AND REMAIN
FULLY EFFECTIVE SUBJECT ONLY TO THE TERMS THEREOF.  NOTWITHSTANDING ANY
PROVISION HEREIN, IN THE CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENTS TO THE
CONTRARY, (X) THE PROVISIONS OF THIS SECTION 7 ARE SOLELY FOR THE BENEFIT OF
ISTAR (AS THE TRANCHE A-1 HOLDER) AND BEHRINGER (AS THE TRANCHE B HOLDER) AND
SHALL NOT BE ENFORCEABLE BY OR AGAINST, NOR CONVEY ANY RIGHT OR BENEFIT UPON ANY
OTHER PERSON OR ENTITY AND (Y) ISTAR SHALL NOT HAVE THE RIGHT TO ASSIGN,
TRANSFER, OR CONVEY, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, THE RIGHTS OR
BENEFITS PROVIDED PURSUANT TO THIS SECTION 7, ALL OF WHICH ARE PERSONAL TO ISTAR
IN ITS CAPACITY AS THE TRANCHE A-1 HOLDER.


 


(B)           NOTHING IN THIS SECTION 7 SHALL RELIEVE AGENT OR LENDERS FROM
THEIR RESPECTIVE OBLIGATIONS TO COMPLY WITH THE PROVISIONS OF THE CREDIT
AGREEMENT PERTAINING TO, OR CONSTITUTE A WAIVER BY TRANCHE B HOLDER OF, ANY
RIGHTS OF TRANCHE B HOLDER AS A LENDER PURSUANT TO THE CREDIT AGREEMENT OR
OTHERWISE TO RECEIVE OR REQUEST INFORMATION AND NOTICES, BE CONSULTED AND/OR
PARTICIPATE IN DECISION-MAKING FOR THE LOAN WITH AGENT AND/OR THE OTHER LENDERS
(SUBJECT ONLY TO THE PROVISIONS OF SECTION 7(A)).


 


(C)           THE PROVISIONS OF THIS SECTION 7 ARE EFFECTIVE ONLY AS TO THE
TRANCHE B HOLDER DURING ANY PERIOD THAT BEHRINGER IS THE TRANCHE B HOLDER AND
SHALL NO LONGER BE EFFECTIVE OR ENFORCEABLE AGAINST THE TRANCHE B HOLDER IF
BEHRINGER (OR AN AFFILIATE OF BEHRINGER) IS NO LONGER THE OWNER OF TRANCHE B.


 

8.             Delivery of Certain Information.  Supplementing, and without
limitation to, the rights of the Lenders pursuant to the Credit Agreement, Agent
hereby agrees that Agent shall: (a) provide to the Lenders (1) at the written
request of any Lender, a summary of the current status of principal and interest
payments on the Loan, (2) copies of the Borrower’s current financial statements
(monthly, quarterly and annually, as applicable, as provided in the Loan
Documents) and any other financial statements or reports furnished under the
Loan Documents, in each case, to the extent in the Agent’s possession,
(3) current information, if any, as to the value of the Collateral, to the
extent in the Agent’s possession, (4) agreements that govern the administration
of the Loan by the Agent, (5) copies of any default or acceleration notices sent
to the Borrower or Sponsor Guarantor with respect to the Loan and all material
correspondence related thereto, and (b) provide to any Lender such other
information with respect to the Borrower, the Loan and/or any Collateral
therefore, reasonably requested by such Lender, to the extent in the Agent’s
possession or control.

 

9.             Representations of the Parties.  The Lenders and Agent each
represent and warrant to the other Lenders and Agent, as the case may be, that
it is an entity of the type, and organized or formed, as applicable, and in good
standing in the jurisdiction, identified in the signature block to this
Agreement, the execution, delivery and performance of this Agreement is


 


7

--------------------------------------------------------------------------------



 


WITHIN ITS CORPORATE POWERS, HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION, AND DOES NOT CONTRAVENE THE SUCH PARTY’S CHARTER OR ANY LAW OR
CONTRACTUAL RESTRICTION BINDING UPON SUCH PARTY, AND THAT THIS AGREEMENT IS THE
LEGAL, VALID AND BINDING OBLIGATION OF SUCH PARTY ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND BY GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW), AND EXCEPT THAT THE ENFORCEMENT OF RIGHTS
WITH RESPECT TO INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS MAY BE LIMITED BY
APPLICABLE LAW.


 

10.           No Creation of a Partnership or Exclusive Purchase Right.  Nothing
contained in this Agreement, and no action taken pursuant hereto shall be deemed
to constitute the arrangement between or among any Lenders and/or the Agent a
partnership, association, joint venture or other entity.  No party hereto shall
have any obligation whatsoever to offer to any other party hereto the
opportunity to purchase notes or interests relating to any future loans
originated by such party or any of its Affiliates, and if any party chooses to
offer to any other party hereto the opportunity to purchase notes or any
interests in any future mortgage loans originated by such party or its
Affiliates, such offer shall be at such purchase price and interest rate as such
party chooses, in its sole and absolute discretion.  No party hereto, by reason
of this Agreement, shall have any obligation whatsoever to purchase from any
other party hereto any notes or interests in any future loans originated by such
other party or any of its Affiliates.


 

11.           Not a Security.  No Note shall be deemed to be a security within
the meaning of the Securities Act of 1933 or the Securities Exchange Act of
1934.


 

12.           Lender Disclosure.  The provisions of Section 9.23 of the Credit
Agreement are incorporated into this Agreement as if fully set forth herein.


 

13.           Other Business Activities of the Lenders.  The Lenders acknowledge
that any Lender may make loans or otherwise extend credit to, and generally
engage in any kind of business with, any Affiliate of the Borrower (each, a
“Borrower Related Party”), and receive payments on such other loans or
extensions of credit to the Borrower Related Parties and otherwise act with
respect thereto freely and without accountability in the same manner as if this
Agreement and the transactions contemplated hereby were not in effect.


 

14.           No Fiduciary Duty.  No Lender shall owe any fiduciary duty to the
Agent or any other Lender.  No Lender will have any liability to any other
Lender or the Agent for any action taken, or for refraining from the taking of
any action, pursuant to this Agreement, or the giving of any consent or for
errors in judgment.


 

15.           No Pledge or Loan.  This Agreement shall not be deemed to
represent a pledge of any interest in the Loan by any Lender to any other
Lender, or a loan from any Lender to any other Lender.


 

16.           Governing Law; Waiver of Jury Trial.  THIS AGREEMENT AND THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE


 


8

--------------------------------------------------------------------------------



 


STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.


 

17.           Modifications.  This Agreement shall not be modified, cancelled or
terminated except by an instrument in writing signed by the parties hereto.


 

18.           Successors and Assigns; Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns, including without limitation any additional
Lenders which may acquire an interest in the Loan as an additional Tranche A-2
Holder (and Agent shall require, as a condition to any additional Tranche A-2
Holder acquiring such interest in the Loan and being entered as such in the
Register, the execution of an acknowledgment, joinder and agreement to this
Agreement by such additional Tranche A-2 Holder).  None of the provisions of
this Agreement shall be for the benefit of or enforceable by any Person not a
party hereto or a successor or assign of a party hereto.


 

19.           Counterparts.  This Agreement may be executed in any number of
counterparts and all of such counterparts shall together constitute one and the
same instrument.


 

20.           Captions.  The titles and headings of the paragraphs of this
Agreement have been inserted for convenience of reference only and are not
intended to summarize or otherwise describe the subject matter of the paragraphs
and shall not be given any consideration in the construction of this Agreement.


 

21.           Notices.  All notices required hereunder shall be given in the
manner provided for the giving of notices pursuant to the Credit Agreement,
addressed to the parties as provided on Exhibit B attached hereto and made a
part hereof.  All written notices so given shall be deemed effective upon
receipt or, if mailed, upon the earlier to occur of receipt or the expiration of
the fourth (4th) day following the date of mailing.


 

22.           Custody of Mortgage Loan Documents.  The originals of all of the
Loan Documents (other than the Notes, each of which has been or is
contemporaneously herewith being delivered to the related Lender and the
Recourse Guaranty, which has been or is contemporaneously herewith being
delivered to Behringer) will be held by the Agent on behalf of all of the
Lenders, as custodial agent thereof.


 


23.           STATEMENT OF INTENT. IT IS THE INTENTION OF THE PARTIES HERETO
THAT, FOR PURPOSES OF FEDERAL INCOME TAXES, STATE AND LOCAL INCOME AND FRANCHISE
TAXES AND ANY OTHER TAXES IMPOSED UPON, MEASURED BY OR BASED UPON GROSS OR NET
INCOME, THIS AGREEMENT SHALL BE TREATED AS BENEFICIAL OWNERSHIP BY THE LENDERS
OF THEIR RESPECTIVE NOTES, AND NOT AS A PARTNERSHIP, TAXABLE MORTGAGE POOL OR
REMIC.  THE TERMS OF THIS AGREEMENT SHALL BE INTERPRETED TO FURTHER THIS
INTENTION OF THE PARTIES.  THE PARTIES HERETO AGREE THAT, UNLESS OTHERWISE
REQUIRED BY APPROPRIATE TAX AUTHORITIES, NO TAX RETURNS, REPORTS OR OTHER FORMS
SHALL BE REQUIRED TO BE FILED ON BEHALF OF THE ARRANGEMENT REPRESENTED BY THIS
AGREEMENT.  EACH HOLDER, BY ITS ACCEPTANCE OF ITS


 


9

--------------------------------------------------------------------------------



 


INTEREST HEREIN, AGREES, UNLESS OTHERWISE REQUIRED BY APPROPRIATE TAX
AUTHORITIES, TO FILE ITS OWN TAX RETURNS AND REPORTS IN A MANNER CONSISTENT WITH
SUCH CHARACTERIZATION.


 

[NO FURTHER TEXT ON THIS PAGE]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Lenders and Agent has caused this Agreement to
be duly executed as of the day and year first above written.

 

 

 

iStar Financial, Inc., a Maryland corporation,
individually as a Tranche A-1 Holder and as the
Agent

 

 

 

 

 

By:

  /s/ Daniel Abrams

 

 

 

Name: Daniel Abrams

 

 

Title: Executive Vice President

 

 

 

 

Behringer Harvard RI Lender, LLC, a Delaware
limited liability company, as Tranche B Holder

 

 

 

 

 

 

 

By:

  /s/ Gerald J. Reihsen, III

 

 

 

Name: Gerald J. Reihsen, III

 

 

Title: Secretary

 

 

 

 

 

 

 

CSSF Master Fund, LP, a Texas limited partnership,
as a Tranche A-2 Holder

 

 

 

 

 

 

 

By:

  /s/ Warren W. Garden

 

 

 

Name: Warren W. Garden

 

 

Title: Authorized Agent

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MORTGAGE LOAN SCHEDULE

 

A.            Description of Mortgage Loan

 

Borrower:

Royal Island Bahamas Ltd., a Bahamian company, Royal Island Golf Club Bahamas
Ltd., a Bahamian company, and RIBL US Borrower LLC, a Delaware limited liability
company

 

 

Date of Loan:

December 20, 2007

 

 

Maximum Principal Amount of Loans In the Aggregate:

$60,000,000.00

 

 

Total Amount of Commitment for each Loan Tranche:

Tranche A-1: $10,000,000.00

Tranche A-2: $10,000,000.00

Tranche B: $40,000,000.00

 

 

Location of Real Property Collateral:

Commonwealth of The Bahamas

 

 

Maturity Date:

Subject to extension as provided pursuant to the Credit Agreement, one (1) year
after the Closing Date of the Loan, or such earlier date as the Loans are
prepaid in full or accelerated.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Tranche A-1 Holder:

 

iStar Financial Inc.

1114 Avenue of the Americas, 39th Floor

New York, new York 10036

Attention:  Chief Operating Officer

Facsimile No.  212-930-9494

 

With a copy to:

 

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661

Attention:  Ann Marie Sink, Esq.

Facsimile No.:  312-902-1061

 

Tranche A-2 Holder:

 

CSSF Master Fund, LP

100 Crescent Court, Suite 475

Dallas, Texas  75201

Attention:  Attn:  J. Richard Rees

Facsimile No.  (214) 871-6711

 

[exhibit continues on next page]

 

--------------------------------------------------------------------------------


 

[Exhibit B continued]

 

Tranche B Holder:

 

Behringer Harvard RI Lender, LLC

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

Attention:  Jim Fant

Facsimile No.  214-655-1610

 

With a copy to:

 

DLA Piper US LLP

1251 Avenue of the Americas

New York, New York 10020

Attention: Koren Blair

Facsimile: 212-884-8540

 

--------------------------------------------------------------------------------